Citation Nr: 0029326	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99 - 15 312	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

Entitlement to service connection for arthritis of multiple joints.

Entitlement to service connection for a lung mass.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served honorably on active duty from February 1993 to August 
1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of May 1999 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The veteran failed to report 
for a scheduled videoconference hearing before the undersigned Veterans Law 
Judge, or to request another hearing.

The record shows that a chest X-ray performed on VA examination in February 
1999 disclosed a small bump outlining the left heart border and suggestive 
of an aneurysm, and the radiographic impression was suspected small 
aneurysm at the left heart border.  The diagnosis was abnormality, 
attention needed.  However, the record shows that no further diagnostic 
evaluation or tests were completed, and that the RO failed to notify the 
veteran of the reported findings.  The RO is directed to notify the veteran 
in writing of the cited clinical findings, and to inform him of his right 
to have further evaluation of that abnormality at the VA medical center.

On October 30, 2000, the President signed into law a bill containing the 
"McCain Amendment."  This provision rewrites  38 U.S.C.A. § 5107, to 
eliminate the well-grounded claim requirement.  It appears to amplify the 
duty to assist, including the provision of a medical examination, unless 
"no reasonable possibility exists that such assistance will aid in the 
establishment of entitlement."  This law is effective as of October 30, 
and must be applied to all pending appeals.  


REMAND

The veteran contends that service connection for arthritis of multiple 
joints and for a left lung mass is warranted; that joint problems and a 
left lung mass were shown during active service; that the RO failed to 
procure adequate medical examinations of his claimed multijoint arthritis 
and left lung mass; and that a remand for further examination and 
evaluation is warranted.  

The veteran's service medical records show that a chest X-ray in May 1996 
revealed a 2.5 cm. rounded mass-like opacity in the left lung in the region 
of the lingula.  A pulmonary consultation also noted the presence of a 
lingular mass in the left lung, without cavitation or nodes, and a skin 
test was negative.  A computerized axial tomography (CT) scan of the chest 
was recommended and scheduled on June 7, 1996, but a report of that CT scan 
is not of record.  Subsequent chest X-rays in September 1996, in March 
1997, and in July 1997 continued to show a left lung mass which, by 
diagram, appeared to be adjacent to the left border of the heart.  A the 
time of the September chest X-ray, it was noted that the veteran was 
leaving the Navy, and he was given his old chest films.  The veteran did 
not undergo a chest 
X-ray at the time of service separation.  

The Board finds that the RO should ask the National Personnel Records 
Center (NPRC) to make a further search for additional service medical 
records of the veteran, to include any radiography reports, X-ray film, and 
the report of CT scan which was to scheduled be conducted on June 7, 1996, 
at the Naval Air Station, Miramar, California.  The RO should ask the 
veteran to submit for review all chest X-ray film in his possession showing 
any abnormality of the left lung during his period of active service.  The 
RO schooled further schedule a CT scan or magnetic resonance imaging study 
of the veteran in order to definitively identify and diagnose the veteran's 
anomaly of the left lung or left cardiac border.  

The Board further notes that while on active duty the veteran consistently 
complained of joint pain in the lumbar spine and both knees from March 1993 
through October 1996.  Although service-connection has been granted for 
residuals of low back strain with scoliosis and for right and left knee 
patellofemoral syndrome, the record fails to show that the veteran has been 
afforded a CT scan of his lumbar spine and both knees in order to ascertain 
the presence or arthritis of those joints.  The case is remanded for a MRI 
studies or CT scans of the low back and both knees for evidence of 
degenerative changes of the lumbar spine and knees and, if findings are 
positive, for a VA orthopedic opinion and opinion as to any relationship 
which might exist between those findings and the veteran's inservice 
symptomatology.  

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. Derwinski,  3 
Vet. App. 129 (1992).

In a recent decision, the Court held that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  The Court further held that a 
remand by the Court or the Board imposes upon the Secretary of Veterans' 
Affairs a concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated that where the 
remand orders of the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  
Accordingly, the RO must review all examination reports prior to returning 
the case to the Board in order to ensure full and specific compliance with 
all instructions contained in remands by this Board.  All cases returned to 
the Board which do not comply with the instructions of the Board remand 
will be returned to the RO for further appropriate action as directed.  

The case is Remanded for the following actions:

1.  The RO should ask the veteran to identify specific 
names, addresses, and approximate dates of treatment 
for all health care providers from whom he has received 
treatment for arthritis or a lung disability since 
service separation.  With any necessary authorization 
from the veteran, the RO should attempt to obtain 
copies of all pertinent records identified by the 
veteran that have not been previously secured.  In 
addition, the RO should ask the veteran to submit for 
review all chest X-ray film in his possession showing 
any abnormality of the left lung during his period of 
active service.  

2.  The RO should ask the National Personnel Records 
Center (NPRC) to make a further search for additional 
service medical records of the veteran, to include any 
radiography reports, X-ray film, and the report of CT 
scan which was scheduled be conducted on June 7, 1996, 
at the Naval Air Station, Miramar, California.  

3.  The RO should schedule another VA orthopedic 
examination of the veteran, to include CT scans or MRI 
studies of his lumbar spine and both knees in order to 
ascertain the presence or absence of arthritis of 
multiple joints, as claimed by the veteran.  In 
addition, if the electrodiagnostic findings are 
positive, the examining orthopedist should be asked to 
express his opinion as to whether it is at least as 
likely as not that such findings are related to the 
veteran's service-connected low back strain with 
scoliosis and bilateral patellofemoral pain syndrome of 
the knees. 

4.  The RO should schedule another VA pulmonary 
examination of the veteran, to include CT scans or MRI 
studies of his chest, in order to definitively identify 
and correctly diagnose the veteran's anomaly of the 
left lung or of the left cardiac border.  The examiner 
should also review any inservice radiographic films 
submitted by the veteran.  In addition, if the above 
diagnostic tests are positive, the examining pulmonary 
specialist should order any other diagnostic studies 
indicated, and should further be asked to express his 
opinion as to whether it is at least as likely as not 
that such findings are related to the anomalies 
repeatedly shown on the veteran's inservice chest X-ray 
studies.  

5.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  
Quarles v. Derwinski,  3 Vet. App. 129 (1992).

6.  Following completion of the foregoing, the RO must 
review the claims folder and ensure that all of the 
requested development actions have been conducted and 
completed in full.  If any development is incomplete, 
or of the examiner fails to provide all requested 
opinions, appropriate corrective action should be 
implemented prior to returning the case to the Board.  

7.  Thereafter, the RO should undertake any other 
indicated development and readjudicate the issues of 
entitlement to service connection for arthritis of 
multiple joints and for a left lung mass on the merits, 
in light of the additional evidence obtained.   

If the benefits sought on appeal are not granted to the appellant's 
satisfaction or if a timely Notice of Disagreement is received with respect 
to any other matter, the RO should issue a Supplemental Statement of the 
Case, including all applicable law and regulations, and the appellant and 
his representative should be provided an opportunity to respond.  The 
appellant should be advised of the requirements to initiate and perfect an 
appeal on any issue addressed in the Supplemental Statement of the Case 
which is not currently on appeal.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to the ultimate 
disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


- 4 -


